— Kane, J.
Appeal from an order of the Family Court of Broome County (Connerton, J.), entered August 16, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10-A, to approve petitioner’s permanency plan for respondent’s child.
Respondent appeals from Family Court’s August 2007 order which approved petitioner’s permanency plan with a goal to free respondent’s daughter for adoption. Based on the court’s March 2008 order approving a subsequent permanency plan, this appeal is moot (see Matter of Shontae R., 48 AD3d 1006, 1006 [2008]; see also Matter of Kila DD., 34 AD3d 1168, 1169 [2006]; Matter of Jolyssa EE., 28 AD3d 824, 825 [2006]; Matter of Lisa Z., 276 AD2d 853, 853 [2000]). As no exception to the mootness doctrine is present, we dismiss the appeal.
Mercure, J.E, Spain, Carpinello and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.